Citation Nr: 0418373	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  94-40 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from November 1963 to November 1965 (Army), and from May 1968 
to April 1969 (Navy).  This matter is before the Board of 
Veterans' Appeals (Board) from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The veteran testified 
before a hearing officer at the RO in June 1994.  The Board 
remanded the case in May 1998 for additional development of 
the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA have been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the U.S. 
Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

The veteran was notified why service connection for PTSD was 
denied in the September 1993 rating decision, as well as in a 
March 1994 statement of the case (SOC).  An April 2003 letter 
informed him of the VCAA and its mandates in service 
connection claims, and of his and VA's respective claims 
development responsibilities.  A February 2004 supplemental 
SOC (SSOC) outlined pertinent VCAA provisions.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  Notice was provided prior to the RO's last 
adjudication and certification to the Board.  As to notice 
content, while the appellant was not specifically advised to 
submit everything in his possession pertinent to the claim, 
the April 2003 VCAA letter advised him what type of evidence 
(to include evidence or stressors and nexus) was needed to 
establish service connection for PTSD (and by inference that 
he should submit such evidence).  In these circumstances, 
advising the veteran further to submit everything he has 
pertinent to this claim would serve no useful purpose.  He 
has received all essential notice, and is not prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's "duty to assist", a December 2003 VA 
progress note shows that the veteran reported he was on 
"ssdi" [Social Security Disability benefits] for PTSD since 
1992.  The RO has not obtained the medical records which were 
the basis for the award of Social Security Administration 
(SSA) benefits.  Such records may contain information 
pertinent to the veteran's claim.  VA is obligated to obtain 
them.

The veteran was most recently examined by VA in June 1994.  
He reported that his unit in Vietnam came under, and suffered 
a "sneak attack" of rocket and mortar fire lasting for four 
days in the Da Nang area during the Tet Offensive.  He 
asserted that his unit sustained casualties, and that he saw 
dead bodies from such stacked in a bus.  PTSD was diagnosed.  
The diagnosis was based on the combat history and traumatic 
events recounted by the veteran on examination.

Development ordered in the Board's previous remand (in May 
1998) has not been completed, in large part because the 
veteran has not kept his whereabouts known, and has not 
responded to requests for information necessary for the 
development to be completed.  

The Board also observes that the veteran failed to report for 
2 scheduled VA PTSD examinations.  He appears to no longer be 
actively pursuing his claim (and perhaps to have abandoned 
his appeal, although that is unclear).  Under 38 C.F.R. § 
3.158, where evidence requested is not furnished within one 
year after the date of request, the claim is to be considered 
abandoned.

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should ask the veteran to provide 
a comprehensive statement regarding his 
alleged stressors.  This must specifically 
include details (locations, units involved 
and dates) of the alleged incidents in which 
he came under enemy fire and saw dead bodies 
stacked inside a bus.  He should be advised 
that this information is critical to his 
claim, and also advised of the provisions of 
38 C.F.R. § 3.158.  If he does not respond, 
the claim should be processed in accordance 
with 38 C.F.R. § 3.158.

2.  If the veteran responds, and provides 
sufficient information, the RO should arrange 
for verification of his alleged stressors.  
The RO should also obtain from SSA copies of 
the medical records considered in their 
adjudication of the veteran's claim for 
disability benefits

3.  The RO must then make a specific 
determination whether the veteran was exposed 
to the alleged stressor(s) in service.  The 
RO must determine which, if any, of the 
claimed stressor or stressors are verified.  
In reaching this determination, the RO should 
address any credibility questions raised by 
the record.

4.  If the RO determines that the veteran was 
indeed exposed to a stressor event in service 
(or engaged in combat), the RO should arrange 
for a VA psychiatric examination to determine 
whether he indeed has PTSD based upon such 
stressor(s).  If PTSD is diagnosed, the 
examiner must specify the stressor(s) upon 
which the diagnosis is based.  The veteran's 
claims folder must be reviewed by the 
examiner, and the examiner should explain the 
rationale for any opinion given.

5.  The RO should review the claim, applying 
38 C.F.R. §§ 3.158, 3.655, as indicated.  If 
service connection for PTSD remains denied, 
the RO should issue an appropriate SSOC, and 
give the veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board for further review, 
if otherwise in order.

The purposes of this remand are to ensure that the appellant 
is aware of the consequences of any further failure to 
cooperate with the development of his claim and to complete 
the record.  He has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky V. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


